UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6839


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND EDWARD GILL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:86-cr-00009-GLR-1)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Raymond Edward Gill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Gill appeals the district court’s orders denying his petitions for

writs of error coram nobis, in part, as successive and unauthorized 28 U.S.C. § 2255

motions, and in part for failing to state a colorable claim for coram nobis relief. A

certificate of appealability is not required to address the district court’s jurisdictional

dismissal of Gill’s petitions as successive § 2255 motions. See United States v. McRae,

793 F.3d 392, 400 (4th Cir. 2015).

       We conclude that the district court properly construed Gill’s requests for coram

nobis relief as successive § 2255 motions over which it lacked jurisdiction. See Gonzalez

v. Crosby, 545 U.S. 524, 531-32 (2005). Nor do we discern any error in the court’s ruling

that Gill was not entitled to coram nobis relief. See United States v. Akinsade, 686 F.3d

248, 252 (4th Cir. 2012) (discussing requirements for coram nobis relief); United States v.

Gamboa, 608 F.3d 492, 495 (9th Cir. 2010) (“[T]he statutory limits on second or successive

habeas petitions do not create a ‘gap’ in the post-conviction landscape that can be filled

with the common law writs.” (internal block quotation omitted)). Accordingly, we affirm

the district court’s orders. United States v. Gill, No. 1:86-cr-00009-GLR-1 (D. Md. May

13, 2021; July 20, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2